Exhibit 10.2
Franklin Credit Holding Corporation
Employee Restricted Stock Grant Agreement
THIS AGREEMENT, made as of January 11, 2010, between Franklin Credit Holding
Corporation (the “Company”) and Jimmy Yan (the “Participant”).
WHEREAS, the Company has adopted and maintains the Franklin Credit Holding
Corporation 2006 Stock Incentive Plan (the “Plan”) to provide certain key
persons, on whose initiative and efforts the successful conduct of the Company’s
business depends, and who are responsible for the management, growth and
protection of the Company’s business, with incentives to: (a) enter into and
remain in the service of the Company, a Company subsidiary or a Company joint
venture, (b) acquire a proprietary interest in the success of the Company,
(c) maximize their performance and (d) enhance the long-term performance of the
Company;
WHEREAS, the Plan provides that the Compensation Committee of the Board of
Directors of the Company (the “Compensation Committee”) shall administer the
Plan and determine the key persons to whom awards shall be granted and the
amount and type of such awards; and
WHEREAS, the Compensation Committee has determined that the purposes of the Plan
would be furthered by granting the Participant an award under the Plan as set
forth in this Agreement;
WHEREAS, the Company engaged the Participant to serve as Executive Vice
President and Managing Director of the servicing and recovery departments of the
Company’s mortgage servicing subsidiary, Franklin Credit Management Corporation
(“FCMC”)_, pursuant to an Employment Agreement between the Participant and FCMC,
dated as of December 15, 2009, to be effective January 11, 2010 (the “Employment
Agreement”);
WHEREAS, in consideration of the Participant agreeing to be so engaged pursuant
to the Employment Agreement, the Company has agreed to grant the Participant an
award of certain shares of the Company’s stock as set forth in this Agreement;
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:
1. Grant of Restricted Stock.  Pursuant to, and subject to, the terms and
conditions set forth herein and in the Plan, the Compensation Committee hereby
grants to the Participant 17,000 restricted shares (the “Restricted Stock”) of
common stock of the Company (“Common Stock”).  
2. Grant Date.  The Grant Date of the Restricted Stock is January 11, 2010.
3. Incorporation of Plan.  All terms, conditions and restrictions of the Plan
are incorporated herein and made part hereof as if stated herein.  If there is
any conflict between the terms and conditions of the Plan and this Agreement,
the terms and conditions of the Plan, as interpreted by the Compensation
Committee, shall govern.  Except as otherwise provided herein, all capitalized
terms used herein shall have the meaning given to such terms in the Plan.

 

 



--------------------------------------------------------------------------------



 



4. Vesting. Subject to the further provisions of this Agreement, 8,500 shares of
Restricted Stock shall vest on January 11, 2010; and 8,500 shares shall vest on
January 11, 2011 (each such date, a “Vesting Date”); provided, however, that the
entire Restricted Stock award shall vest and become nonforfeitable upon a Change
in Control, as defined under the Employment Agreement.
5. Restrictions on Transferability. Until a share of Restricted Stock vests, the
Participant shall not transfer the Participant’s rights to such share of
Restricted Stock or to any rights related thereto. Any attempt to transfer
unvested shares of Restricted Stock or any rights related thereto, whether by
transfer, pledge, hypothecation or otherwise and whether voluntary or
involuntary, by operation of law or otherwise, shall not vest the transferee
with any interest or right in or with respect to such shares of Restricted Stock
or such related rights.
6. Termination of Employment. In the event that the Participant’s employment
with FCMC terminates for any reason before all the shares of Restricted Stock
are vested, except as the Company shall have otherwise agreed all unvested
shares of Restricted Stock, together with any property received in respect of
such shares, as set forth in Section 9 hereof, shall be forfeited as of the date
such employment terminates, and the Participant promptly shall return to the
Company any certificates evidencing such shares, together with any cash
dividends or other property received in respect of such shares.
7. Issuance of Certificates.
(a) Reasonably promptly after the Grant Date, the Company shall issue and
deliver to the Participant stock certificates, registered in the name of the
Participant, evidencing the shares of Restricted Stock or shall instruct its
transfer agent to issue shares of Restricted Stock which shall be maintained in
book entry form on the books of the transfer agent. The Restricted Stock, if
certificated, shall bear the following legend:
“THE SALE, TRANSFER, ASSIGNMENT, PLEDGE, HYPOTHECATION ENCUMBRANCE OR OTHER
DISPOSAL OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE
TERMS OF THE FRANKLIN CREDIT HOLDING CORPORATION 2006 STOCK INCENTIVE PLAN AND A
RESTRICTED STOCK GRANT AGREEMENT BETWEEN FRANKLIN CREDIT HOLDING CORPORATION AND
THE HOLDER OF RECORD OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE. NO
TRANSFER OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE IN CONTRAVENTION OF
SUCH PLAN AND RESTRICTED STOCK GRANT AGREEMENT SHALL BE VALID OR EFFECTIVE.
COPIES OF SUCH AGREEMENT MAY BE OBTAINED BY WRITTEN REQUEST MADE BY THE HOLDER
OF RECORD OF THE CERTIFICATE TO THE SECRETARY OF FRANKLIN CREDIT HOLDING
CORPORATION.”

 

- 2 -



--------------------------------------------------------------------------------



 



If the Restricted Stock is in book entry form, it shall be subject to electronic
coding or stop order indicating that such shares of Restricted Stock are
restricted by the terms of this Agreement and the Plan. Such legend, electronic
coding or stop order shall not be removed until such shares of Restricted Stock
vest.
(b) Reasonably promptly after the Restricted Stock vests pursuant to Section 4
hereof and subject to the limitations set forth in Section 8, (i) in the case of
certificated shares, in exchange for the surrender to the Company of the
certificate evidencing the Restricted Stock, delivered to the Participant under
Section 7(a) hereof, and the certificates evidencing any other securities
received in respect of such shares, if any, the Company shall issue and deliver
to the Participant (or the Participant’s legal representative, beneficiary or
heir) a certificate evidencing the Restricted Stock and such other securities,
free of the legend provided in Section 7(a) hereof and (ii) in the case of book
entry shares, the Company shall cause to be lifted and removed any electronic
coding or stop order established pursuant to Section 7(a) hereof.
(c) The Participant shall not be deemed for any purpose to be, or have rights
as, a shareholder of the Company by virtue of the grant of Restricted Stock,
except to the extent a stock certificate is issued therefor or an appropriate
book entry is made on the books of the transfer agent reflecting the issuance
thereof pursuant to Section 7(a) hereof, and then only from the date such
certificate is issued or such book entry is made. Upon the issuance of a stock
certificate or the making of an appropriate book entry on the books of the
transfer agent, the Participant shall have the rights of a shareholder with
respect to the Restricted Stock, including the right to vote the shares, subject
to the restrictions on transferability and the forfeiture provisions, as set
forth in this Agreement.
8. Securities Matters. The Company shall be under no obligation to effect the
registration pursuant to the Securities Act of 1933, as amended (the “1933 Act”)
of any interests in the Plan or any shares of Common Stock to be issued
thereunder or to effect similar compliance under any state laws.  The Company
shall not be obligated to cause to be issued or delivered any certificates
evidencing shares of Common Stock pursuant hereto unless and until the Company
is advised by its counsel that the issuance and delivery of such certificates is
in compliance with all applicable laws, regulations of governmental authority
and the requirements of any securities exchange on which shares of Common Stock
are traded.  The Compensation Committee may require, as a condition of the
issuance and delivery of certificates evidencing shares of Common Stock pursuant
to the terms hereof, that the recipient of such shares make such covenants,
agreements and representations, and that such certificates bear such legends, as
the Compensation Committee, in its sole discretion, deems necessary or
desirable.  The Participant specifically understands and agrees that the shares
of Common Stock, if and when issued, may be “restricted securities,” as that
term is defined in Rule 144 under the 1933 Act and, accordingly, the Participant
may be required to hold the shares indefinitely unless they are registered under
such Act or an exemption from such registration is available.

 

- 3 -



--------------------------------------------------------------------------------



 



9. Dividends, etc. Unless the Board of Directors otherwise determines, any
property, including cash dividends, received by the Participant with respect to
a share of Restricted Stock as a result of any dividend, recapitalization,
merger, consolidation, combination, exchange of shares or otherwise, will not
vest until such share of Restricted Stock vests. Any cash dividends or other
property (but not including securities) received by a Participant with respect
to a share of Restricted Stock shall be returned to the Company in the event
such share of Restricted Stock is forfeited. Any securities received by a
Participant with respect to a share of Restricted Stock as a result of any
dividend, recapitalization, merger, consolidation, combination, exchange of
shares or otherwise will not vest until such share of Restricted Stock vests and
shall be forfeited if such share of Restricted Stock is forfeited. Unless the
Compensation Committee otherwise determines, such securities shall bear a legend
or be subject to an electronic coding or stop order, as set forth in Section
7(a) hereof.
10. Delays or Omissions.  No delay or omission to exercise any right, power or
remedy accruing to any party hereto upon any breach or default of any party
under this Agreement, shall impair any such right, power or remedy of such
party, nor shall it be construed to be a waiver of any such breach or default,
or an acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring.  Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party or any provisions or conditions of this Agreement, must be in a
writing signed by such party and shall be effective only to the extent
specifically set forth in such writing.
11. Right of Discharge Preserved. Nothing in this Agreement shall confer upon
the Participant the right to continue in the employ or other service of the
Company, or affect any right which the Company may have to terminate such
employment or service.
12. Integration.  This Agreement contains the entire understanding of the
parties with respect to its subject matter.  There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
with respect to the subject matter hereof other than those expressly set forth
herein.  This Agreement, including, without limitation, the Plan, supersedes all
prior agreements and understandings between the parties with respect to its
subject matter.
13. Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.
14. Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware, without regard to
the provisions governing conflict of laws.
15. Obligation to Notify. If the Participant makes the election permitted under
Section 83(b) of the Internal Revenue Code of 1986, as amended (that is, an
election to include in gross income in the year of transfer the amounts
specified in Section 83(b)), the Participant shall notify the Company of such
election within 10 days of filing notice of the election with the Internal
Revenue Service and shall within the same 10-day period remit to the Company an
amount sufficient in the opinion of the Company to satisfy any federal, state
and other governmental tax withholding requirements related to such inclusion in
Participant’s income. The Participant should consult with his or her tax advisor
to determine the tax consequences of acquiring the Restricted Stock and the
advantages and disadvantages of filing the Section 83(b) election. The
Participant acknowledges that it is his or her sole responsibility, and not the
Company’s, to file a timely election under Section 83(b), even if the
Participant requests the Company or its representatives to make this filing on
his or her behalf.

 

- 4 -



--------------------------------------------------------------------------------



 



16. Participant Acknowledgment.  The Participant hereby acknowledges receipt of
a copy of the Plan.  The Participant hereby acknowledges that all decisions,
determinations and interpretations of the Compensation Committee in respect of
the Plan, this Agreement and the Restricted Stock shall be final and conclusive.
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer, and the Participant has hereunto signed this
Agreement on his own behalf, thereby representing that he has carefully read and
understands this Agreement and the Plan as of the day and year first written
above.

            FRANKLIN CREDIT HOLDING CORPORATION
      By:   /s/ Kevin Gildea         Name:   Kevin Gildea        Title:   Chief
Legal Officer            /s/ Jimmy Yan       Jimmy Yan   

 

- 5 -